Citation Nr: 0637469	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to October 1969.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from a January 
2004 rating decision by the Reno, Nevada, Department of 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to October 1969.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from a January 
2004 rating decision by the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a statement received in September 2005, the veteran 
appears to raise a claim seeking service connection for a 
thyroid disorder claimed as due to exposure to Agent Orange.  
This issue is referred to the RO for appropriate action.

The issue of service connection for a psychiatric disorder, 
to include PTSD, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current tinnitus is related to service or to 
any noise trauma therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  A pre-adjudicatory letter 
in April 2003 notified the veteran of the types of evidence 
and/or information necessary to substantiate his claim, and 
the relative duties on the part of himself and VA in 
obtaining such evidence.  Similarly, a post-adjudicatory 
January 2005 letter advised him of VCAA development 
obligations (including, at p. 1 of the letter, to submit any 
evidence in his possession pertaining to the claim).  He was 
given ample time to respond, and the claim was subsequently 
readjudicated.  See August 2005 and January 2006 Supplemental 
Statements of the Case (SSOC's).  As the tinnitus claim is 
denied, he is not prejudiced by a failure to properly notify 
him of the downstream issue of the rating assigned and 
effective date of award.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The veteran has received all essential 
notice, and he is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and postservice 
private and VA treatment records, and has arranged for a VA 
medical examination and opinion.  VA's duty to assist the 
appellant in the development of facts pertinent to this claim 
is met.

II.  Factual Summary

The veteran's service personnel records show that he served 
in the Army as an aircraft maintenance crewman, and performed 
perimeter guard duty during his service in the Republic of 
Vietnam during the Vietnam Era.  There is no indication that 
he engaged in combat.  His SMRs do not show any complaints, 
findings, or diagnosis of tinnitus.  On his service 
separation examination in September 1969, clinical evaluation 
of the ears was normal.

VA Agent Orange examination in December 1998 specifically 
found that tinnitus was not present (see Box 5 of the Eye, 
Ear, Nose and Throat examination).

An August 2002 VA clinic record noted that the veteran 
developed a strange sensation and ringing in the ears that 
began three days previous after taking Paxil.  His diastolic 
blood pressure had also increased.  He was instructed that 
Paxil's effect on blood pressure and/or tinnitus should wear 
off in another three days if it was related to the 
medication.  A September 2002 consultation included the 
veteran's report of continued tinnitus "that was under 
control for more than a year and restarted after taking 
Paxil."  It was noted that his tinnitus may be related to 
Paxil.

VA clinic records next show that an audiology consultation 
was requested on January 14, 2003 due to left sided tinnitus 
of six months duration.  A March 2003 VA audiology 
consultation noted that the veteran first noticed tinnitus 
after Vietnam which had subsided until he took Paxil six 
months previous.  It was noted that the severity of the 
tinnitus may have increased with Paxil.

In his VA-Form 21-526 filed in April 2003, the veteran 
reported that his tinnitus first began in June 2002. 
On October 2003 VA audiology evaluation tinnitus was 
diagnosed.  The examiner initially stated:

"Based on veteran report and occupation in the 
military, it is my opinion his tinnitus is at least 
as likely as not related to military service.  SMRs 
list occupation of helicopter mechanic and pt. was 
in combat.  Exposure to loud noise can cause 
tinnitus.  Veteran reports onset of tinnitus to be 
during the military.  There are medications w/ 
tinnitus side effects, and according to the 1995 
Physicians Desk Reference, tinnitus is infrequent 
side effect of Paxil.  Given this and veteran 
report of tinnitus dating back to the military, it 
is my opinion his tinnitus is at least as likely as 
not related to military service."

In an addendum, the examiner stated:

"In further review of SMRs, no complaints of 
tinnitus found while in the service or prior to 
consult on Jan. 14, 03.  Given this, it is 
difficult to link tinnitus to military service.  He 
was exposed to noise in the military and c/o 
tinnitus after Vietnam.  However, with no 
documentation of tinnitus prior to 1/14/03, this 
examiner cannot say tinnitus is due to military 
service."

In a statement received in October 2005, the veteran stated 
that his tinnitus began "when a shotgun was blown off 
alongside my head during a perimeter altercation in Dec. of 
'67."  He stated that he was subject to mortar, rocket and 
small arms fire while serving in Vietnam.

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The record clearly shows the veteran now has tinnitus.  
Likewise, it is not in dispute that his duties in service 
exposed him to noise trauma.  He has alleged the onset of 
tinnitus during a "perimeter altercation" in December 1967.  
To the extent that he is alleging the onset of symptoms 
during combat with the enemy, the Board notes that there is 
nothing in the record connoting that the veteran actually 
engaged in combat (so as to be entitled to the relaxed 
evidentiary standards of 38 U.S.C.A. § 1154(b)).  Regardless, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

The veteran's SMRs show no complaint or findings of tinnitus; 
and on September 1969 service separation examination clinical 
evaluation of the ears was normal.  Significantly, a December 
1998 (approximately 29 years postservice) VA Agent Orange 
examination specifically found that there was no tinnitus, 
and contraindicates a finding that the veteran has had 
persistent tinnitus ever since service.  To show a nexus 
between the current tinnitus and service, competent medical 
evidence (a medical opinion) is required.   See Espiritu, 
supra.  

Here, a VA examiner in October 2003 initially stated that the 
veteran's tinnitus was related to noise exposure in service 
(based upon a report of tinnitus first being manifest in 
service).  However, in an addendum that the examiner stated 
that on a more comprehensive review of the claims file it was 
noted that the veteran's tinnitus was not manifest until many 
years after service; and consequently it could not be 
determined that the tinnitus was due to military service.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The addendum opinion by the VA 
examiner merits the greater probative value, as it is based 
on a review of the actual record (and not just on 
unsubstantiated history, as was the examiner's earlier 
opinion).  The veteran's own opinion that his tinnitus is 
related to his service is not competent evidence; because he 
is a layperson he lacks the competence to opine regarding 
medical etiology.  See Espiritu, supra.  The preponderance of 
the evidence is against the claim.  Consequently, service 
connection for tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for a psychiatric 
disability claimed as PTSD/anxiety/nerves disorder.  See VA 
Form 21-526 received in April 2003; Notice of Disagreement 
received in April 2004; and VA Form 9 received in December 
2004.  Service medical records show treatment for psychiatric 
complaints (situational stress reaction with mild anxiety in 
July 1968; "nerves" and passive aggressive personality 
traits in August 1968; and nervousness and depression in 
August 1969).  Post-service private and VA medical records 
include current diagnoses of PTSD secondary to Vietnam 
experience, anxiety and depression.  

VA examination in October 2003 diagnosed "symptoms of 
PTSD," generalized anxiety disorder, alcohol abuse, and 
marijuana abuse, and stated that the veteran's current 
impairment appeared "partially related to his experiences in 
the military and partially related to other facts, such as 
substance abuse."  This examiner's opinion raises medical 
questions that remained unanswered by the record.  
Specifically, whether the veteran's variously diagnosed 
psychiatric disorders (other than PTSD) may have first been 
manifested in service or are otherwise related to event(s) in 
service.  Consequently, further development of medical 
evidence is indicated.

Significantly, it is not shown that the veteran engaged in 
combat in service; to date he has not provided sufficient 
information regarding any noncombat stressors to allow for 
verification of such stressors.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran must be advised that to date 
he has provided insufficient detailed 
information regarding stressor events in 
service to permit RO to seek verification of 
any alleged stressor event in service, and 
that if he seeks to establish service 
connection for PTSD, he must identify with 
some specificity (date, location, description 
of event, unit involved, names of casualties, 
etc.) the stressor event on which such claim 
is based.  If he responds with sufficient 
information to allow for verification of an 
alleged stressor event, the RO should arrange 
for verification of the stressor event.  

2.  The RO should obtain from the Reno, 
Nevada, VA Medical Center complete clinic 
records of the veteran's treatment for 
psychiatric disability since June 2003 (and 
also such records from any Vet Center where 
the veteran may have sought treatment during 
that time).
3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist to 
determine whether he has any psychiatric 
disability that is related to his military 
service.  The examiner should be advised of 
what stressor(s), if any, are confirmed and 
must review the claims folder in conjunction 
with the examination.  The examiner should 
specifically comment on all emotional 
problems noted during service and the results 
from the October 2003 VA examination 
(suggesting that the veteran's current 
psychiatric impairment may be partially 
related to service), and opine whether it is 
at least as likely as not that any current 
psychiatric disability had its onset in, was 
aggravated by, or is otherwise related to, 
the veteran's military service.  [If PTSD is 
diagnosed, the examiner must identify the 
stressor event in service on which such 
diagnosis is based.]  The examiner should 
explain the rationale for all opinions 
expressed.

4.  The RO should then readjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further appellate review.

The purposes of this remand are to clarify the medical 
evidence and to ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


